Citation Nr: 1140197	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to January 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Los Angeles, California RO.  In December 2010, they were previously before the Board, and were remanded for additional development.

The issue of service connection for a skin condition is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A hearing loss disability was not manifested in service, and sensorineural hearing loss (SNHL) was not manifested in the first post-service year; the Veteran is not shown to have a hearing loss disability as defined by regulation.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claims.  A March 2005 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A May 2008 letter informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in January 2011, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and an audiological examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Because SNHL is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in any claim of service connection, that a current hearing loss disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran claims that he has a hearing loss that arose as a result of constant exposure to loud noises in the Army, specifically while parachuting and from prolonged service at airfields.  His service records confirm that he was a parachute rigger (and thus was likely exposed to aircraft noise in service).  Consequently, it is amply demonstrated, and not in dispute, that he had some exposure to noise trauma during service.

The Veteran's STRs are silent for complaints or findings pertaining to hearing loss.  On service separation examination, his hearing was within normal limits; audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
5
0
0
Not recorded
0
Left
10
0
0
Not recorded
0

Postservice treatment records are also silent for any findings of hearing loss.  On February 1972 VA examination, one month after separation, hearing loss was specifically not found.  On February 2004, January 2005, and February 2006 VA treatment, the Veteran denied any hearing loss.

On January 2011 VA audiological evaluation, the Veteran reported that he worked on a flight line and around planes during his military service.  He reported military noise exposure as a parachute rigger in the Army, as well as in the Army Reserves from 1972 to 1976 after separation from active duty service.  His civilian occupational noise exposure included working in the construction of houses and as an industrial electrician for 20 years, which he conceded "can be noisy sometimes".  He also worked in television repair.  He denied any recreational noise exposure such as hunting, but he reported that he went target shooting once a month within the last 20 year period, the most recent occasion being one month prior to examination; he reported the use of rifles and pistols and did not mention the use of hearing protection.  

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
15
25
25
30
35
Left
15
25
25
35
35

Average puretone threshold was 28.75 decibels for the right ear and 30 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.

The diagnosis was bilateral normal to mild sensorineural hearing loss; specifically, the results showed hearing within normal limits from 500 to 2000 Hertz and mild sensorineural hearing loss from 3000 to 4000 Hertz with excellent speech discrimination skills, bilaterally.  The examiner opined, based upon the audiometric information obtained at separation which showed hearing within normal limits bilaterally, that "there is no hearing loss to rate".  The examiner noted that the Veteran did not have any documentation of hearing loss until the date of examination, nearly 39 years after separation from service.  The examiner cited to a recent study comparing the prevalence and degree of hearing loss among male veterans and non-veterans, which found that both veterans and non-veterans were equally likely to have hearing loss and that the degree of hearing loss increased with age.  The examiner opined, based on the audiometric findings and the study cited, that the etiology of the Veteran's hearing loss due to noise exposure during military service could not be established, and the etiology of the hearing loss is not likely to be related to noise exposure during military service.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a hearing loss.  As is noted above, hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385.  No audiometry in service or since has produced findings that meet the above-stated regulatory definition of a hearing loss disability.  As the record does not include any evidence that the Veteran has or during the pendency of the claim has had hearing loss within VA standards, there is no valid claim of service connection for bilateral hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Although the Veteran is competent to observe that he may have difficulty hearing, he is unable to establish by his own opinion that he has a hearing loss disability, as by regulation such must be shown by official audiometry.  In light of the foregoing, the preponderance of the evidence is against this claim.  Accordingly, service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).

On January 2011 VA skin disease examination, the Veteran reported that he noticed scarring on his skin (specifically his face, back and hands) while he was stationed in Vietnam in 1969.  He reported that he "wasn't aware of needing treatment" for the lesions until 10 years later (1979, or 7 years after separation from service), and he reported that he then started seeing a private doctor who would routinely freeze the lesions.  

A review of the claims file found that there are no treatment records in evidence from any private physician, and the RO does not appear to have attempted to obtain the records of the treatment the Veteran reported (in January 2011, after the prior remand) he received in from approximately 1979.  Such treatment records for a skin condition (particularly from so much closer to the date of his separation from service than the records currently in evidence from 2004) would be pertinent, perhaps critical, evidence, and therefore, must be sought.    
 
The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.   

(In a May 2005 statement, the Veteran reported that he had received private skin treatment from a Dr. Levy from January 2003; a request for such treatment records from the physician resulted in a handwritten reply to the RO stating, "Not our patient".  Therefore, the RO has already addressed the only other private treatment cited by the Veteran to date for his skin condition.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of all treatment he has received for his skin condition(s) since his separation from service (records of which are not already associated with the claims file), and to submit authorizations for release to VA of any such private records (he must be afforded a year to respond), specifically including records from the provider he consulted for treatment in approximately 1979 and thereafter.

2.  The RO should secure copies of complete clinical records of the Veteran's treatment from the identified sources, and any (and all) pertinent VA treatment records since January 2011.  The RO should review the records received, and arrange for any further development suggested by the information therein (to include an addendum VA medical opinion, if indicated).

3.  The RO should then re-adjudicate the claim.  (If the Veteran does not respond to the request for identifying information/releases, further processing must be under 38 C.F.R. § 3.158(a)).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


